By the Court.
The statute, in terms, requires that the original papers should be returned to the county court, in cases of this kind. But if copies are returned, and not objected to, it is the . same as if copies had been substituted by order of the court. Comp. Stat., Chap. 71, § 5.
The omission of the complainant to sign the complaint, at the bottom, if objected in proper time, might have been good cause for quashing the proceedings. But after verdict, we should not feel justified in regarding this omission as one of substance. It appears the complaint was made in writing, and sworn to before the magistrate. The defendant appeared in the county court, and pleaded the general issue, “ that he is not guilty, as the complain- “ ant, in her said complaint, hath alledged against him.” This, we think, is a sufficient waiver of any mere informality in the complaint. And after a general verdict, the defendant must be taken to be guilty of all the facts charged in the complaint, and all others fairly implied from those alledged; and this, we think, makes a sufficient case to warrant the judgment rendered by the county court, and it is affirmed, and the case remanded to the county court, to be there carried into effect. Robie v. McNiece, 7 Vt. 419, decides that all defects of form, in a case like the present, are cured by verdict.